Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
RE claim 1, the prior art, JP ‘383 in view of JP ‘783 does not teach or suggest the detailed structural elements of “the connector portion includes a first connector portion (26) and a second connector portion (36), the male member (16), as shown in Fig. 2, includes a male main body (22), the male main body including a first connector setting portion (40) provided in a center of the male main body, the first connector setting portion includes a hole (41) passing through the male main body in a thickness direction thereof, and a first setting table (42) to support a bottom surface of the first connector portion (26) inserted from a joining surface side of the male member, the female member (20), as shown in Fig. 5, includes a female main body (30), the female main body including a second connector setting portion (70) provided in a center of the female main body, and the second connector setting portion (70) includes a hole (71) passing through the female main body in a thickness direction thereof, and a second setting table (72) to support a bottom surface of the second connector portion inserted from a joining surface side of the female member.”
RE claim 2, applicant amends the claim to overcome the claim rejection of USC 112, second paragraph. 
Therefore, claims 1-3 are allowed. 
Miyazaki (US 2020/0108497), a new reference, as provided in PTO-892, shows a tool exchange having a male member and a female member, and a plurality of coupling portions, but does not specifically teach or suggest as recited in claim 1. The reference also does not overcome the Foreign Priority date of the instant application, which is Sept 23, 2016. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL T CHIN whose telephone number is (571)272-6922. The examiner can normally be reached M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL T CHIN/Primary Examiner, Art Unit 3651